Citation Nr: 1819180	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  15-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating prior to September 27, 2017, and in excess of a 10 percent rating as of September 27, 2017 for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963. 

This matter comes before the Board from an August 2013 rating from the VA Regional Office in Waco, Texas, which denied entitlement to a compensable rating for bilateral hearing loss.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in April 2017.  A transcript of the hearing is associated with the record.

The Board remanded this matter for further development in August 2017.  Such has been completed and this matter is returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  As of August 10, 2012, the service-connected right ear hearing loss is manifested by level IV hearing loss and the service-connected left ear hearing loss is manifested by level III hearing loss.

2.  The September 2017 VA examination shows that the service-connected right ear hearing loss is manifested by level III hearing loss and that the service-connected left ear hearing loss is manifested by level III hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating in for the Veteran's service-connected bilateral hearing loss have been met effective August 10, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 4.1, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2017).

2.  The criteria for an increased disability rating in excess of the currently assigned 10 percent rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 4.1, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Additionally the Board is granted the requested rating (10 percent) raised by the Veteran in his October 2008 notice of disagreement (NOD), accordingly any error in the duty to notify and assist is harmless in this instance. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2017).  Ratings are established by comparison to a specific Diagnostic Code (DC) in the Rating Schedule.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Bilateral hearing loss is evaluated under Diagnostic Code 6100. 38 C.F.R. § 4.86.  Diagnostic Code 6100. 38 C.F.R. § 4.86.

VA recognizes impaired hearing as a disability for service-connection purposes pursuant to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness. Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id. 

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA). This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  If a veteran is only service-connected for hearing loss in one ear, the non-service connected ear will be assigned a hearing impairment level of I. 38 C.F.R. § 4.85 (f). Table VII is used to combine the Roman numeral designations to determine the schedular evaluation. 38 C.F.R. § 4.85 (e).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Service connection was granted for a bilateral hearing loss in an October 2008 rating decision, which assigned an initial noncompensable rating.  He filed a claim for an increase in August 2012.

The Veteran testified at his April 2017 hearing that he has used hearing aids since 2004 and could not hear certain tones including phones ringing and certain voices.  He described the hearing as worse in his left ear.  He reported problems with his hearing aids picking up too much background sound and that he declined to wear them when driving a bus due to the background noise.  He felt he did okay without his hearing aids although his wife said he couldn't hear.  He indicated that he only had infrequent follow-up treatment for hearing loss.  He said the hearing loss sometimes impacted his ability to hear where sirens were coming from when driving but he did not feel that his job was adversely impacted.  Transcript at pg. 3-7.  

Evidence in conjunction with his claim includes an August 10, 2012 VA treatment record showing the Veteran was seen for hearing aid evaluation.  
An audiological evaluation included hand drawn pure tone thresholds, in decibels, approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
60
105
LEFT
10
30
55
70
105

Puretone averages from 1000 to 4000 Hertz were 54 decibels for the right ear (IV) and 65 decibels for the left ear (III).  

The assessment for the left and right ear was that puretone results suggested hearing within normal limits sloping to profound sensorineural hearing loss from 250-8000 Hertz.  Word recognition ability was deemed good for each ear with levels tested at 80 percent for the right ear and 84 percent for the left ear.  He was a candidate for hearing aids which would be ordered with a fitting to be scheduled. See 8 pg. audio records received 8/21/12.  Later he was seen by audiology for a fitting of hearing aids in October 2012.  See 63 pg. CAPRI  received 8/15/17 at pg. 8.  

The Veteran underwent a VA examination in July 2013.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
65
105
LEFT
10
30
50
75
100

Puretone averages from 1000 to 4000 Hertz were 58 decibels for the right ear and 64 decibels for the left ear. 

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.

He was diagnosed with sensorineural hearing loss in the frequency range of 50 to 4000 Hertz and 6000 or higher frequencies in both ears.  It caused an impact on his ordinary conditions of daily life, including ability to work.  The Veteran reported that when he does not wear his hearing aids, he has trouble understanding his wife and people at work.  He currently drove a school bus and gets complaints when he does not respond when spoken to. 

An April 2017 private audiogram submitted at his April 2017 hearing revealed the following findings on audiological evaluation with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
65
100
LEFT
35
40
75
75
100

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.  This testing was later determined by a VA examiner in September 2017 to not be valid as the Maryland CNC was not used.  

The Veteran underwent a VA examination in September 2017.  On the authorized audiological evaluation in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
70
105
LEFT
25
35
70
80
105+

Puretone averages from 1000 to 4000 Hertz were 60 decibels for the right ear and 73 decibels for the left ear.  For the left ear the 73 decibels was averaged from a 72.5 average rounded up, when considering the 105 decibels at 4000 Hertz.  The 73 decibel average remains unchanged if one considers the 105+ decibels at 4000 Hertz to more closely resemble 106 decibels.  This change would result in an average of 72.75 decibels, which rounded up would again be 73 decibels.  

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 76 percent in the left ear.

The Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work, and with impact reported that he cannot understand what is being said. He reported that watching television and going to the movies is a waste of money because he cannot understand dialogue.  He reported that it aggravates his wife because he does not wear his hearing aids all of the time.  He stated that when he was working as a bus driver his hearing loss did not affect him much.

Having reviewed the evidence, the Board finds that it is in equipoise as to whether a 10 percent rating is warranted prior to September 27, 2017.  Specifically the results of the VA audiological record dated August 10, 2012 provide results that, assuming the Maryland CNC was used to evaluate speech recognition, show that the criteria for a 10 percent rating is met as of this date.  The Board further notes that the VA examinations of July 2013 and September 2017 did not address the findings from this report, thus the Board is left to consider the findings from this August 10, 2012 report on its own.  Although this was not a C&P examination and it was not specified that the CNC was used, the Board shall afford the benefit of the doubt that CNC testing was used given that this was a VA record and the Maryland CNC testing is typically used in VA evaluations for hearing loss.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  

The findings from the August 10, 2012 evaluation with an average puretone reading of 65 decibels from 1000 to 4000 Hertz and speech recognition of 80 percent for the right ear equates to a level IV for the right ear.  An average puretone reading from 54 decibels from 1000 to 4000 Hertz and speech recognition of 84 percent for the left ear equates to a level III for the left ear.  This meets the criteria for a 10 percent rating under Table VI, 38 C.F.R. § 4.85.  The Board has been directed to consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

In finding that the 10 percent rating is as likely as not met as of August 10, 2012, the Board acknowledges that the July 2013 VA examination disclosed test results meeting a 0 percent rating for both ears.  The findings from this examination reflect an average puretone reading of 58 decibels from 1000 to 4000 Hertz and speech recognition of 88 percent for the right ear equates to a level III for the right ear.  An average puretone reading from 64 decibels from 1000 to 4000 Hertz and speech recognition of 88 percent for the left ear equates to a level III for the left ear.  This meets the criteria for a 0 percent rating under Table VI, 38 C.F.R. § 4.85.  However in this matter the Board finds that the balance of favorable and unfavorable evidence is in equipoise as to whether a compensable rating is warranted for the bilateral hearing loss as of August 10, 2012.  Again, it is noted that the July 2013 VA examination did not challenge the findings from the August 2012 evaluation, as it did not include a review of any records.  Thus, the Board finds that a 10 percent evaluation is warranted for bilateral hearing loss as of August 10, 2012.  

However the preponderance of the evidence is against a rating in excess of 10 percent disabling for the bilateral hearing loss.  The findings of the September 2017 VA examination with an average puretone reading of 60 decibels from 1000 to 4000 Hertz and speech recognition of 72 percent for the right ear equates to a level V for the right ear.  An average puretone reading from 73 decibels from 1000 to 4000 Hertz and speech recognition of 73 percent for the left ear equates to a level IV for the left ear.  This meets the criteria for a 10 percent rating under Table VI, 38 C.F.R. § 4.85.  Although the Veteran's representative has argued in a March 2018 brief that the 105+ decibel measurement at 4000 Hertz, the Board has found that rounding this up to 106 decibels would result in no change to the average of 73 decibels as explained above.  Hence a rating above 10 percent disabling is not warranted.

Regarding the April 2017 private audiogram, the results of these were deemed not valid for rating purposes by the VA examiner in the September 2017 VA examination.  The examiner provided a rationale for this opinion stating that the voice recognition findings did not follow the CNC standards recognized by the VA.  Thus the Board finds this audiogram to be of little probative value.  Even so, the findings from this examination do not disclose puretone average findings from 1000 to 4000 Hertz that would suggest a rating in excess of the 10 percent rating in effect since August 10, 2012.

None of the audiological findings during the course of this appeal show evidence of exceptional hearing loss.  Thus 38 C.F.R. § 4.86 is not for application in this matter.  

In conclusion the Board finds that a 10 percent rating is warranted for bilateral hearing loss from August 10, 2012 but a rating in excess of 10 percent is not warranted for any period as of this date.  


ORDER

Entitlement to a 10 percent rating for bilateral hearing loss is granted effective August 10, 2012.

Entitlement to a rating in excess of 10 percent disabling for bilateral hearing loss is denied as of August 10, 2012. 
 


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


